Citation Nr: 0720235	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-20 496	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus, to include entitlement to a separate evaluation for 
each ear.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to February 
1957. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in March 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005), that reversed a decision of the Board that 
concluded that no more than a single 10 percent disability 
evaluation could be provided for tinnitus, whether perceived 
as bilateral or unilateral, under pre-June 13, 2003, 
regulations.  VA disagreed with the Court's decision in Smith 
and appealed this decision to the United States Court of 
Appeals for the Federal Circuit (Federal Circuit).  To avoid 
burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, the Secretary of VA imposed a stay at the Board on 
the adjudication of tinnitus claims affected by Smith.  The 
specific claims affected by the stay included the issue as 
presented in the instant appeal where a claim for 
compensation for tinnitus was filed prior to June 13, 2003, 
and a disability rating for tinnitus of greater than 10 
percent was sought.  On June 19, 2006, the Federal Circuit 
issued a decision in the appeal of Smith v. Nicholson, 451 
F.3d 1344 (Fed.Cir.2006).  As a consequence of that holding, 
on July 10, 2006, the Secretary rescinded the stay that had 
been imposed on all claims affected by Smith, and directed 
the Board to resume adjudication of the previously stayed 
claims.  


FINDING OF FACT

The veteran is already in receipt of a 10 percent rating, the 
schedular maximum under Diagnostic Code 6260, for service-
connected bilateral tinnitus.


CONCLUSION OF LAW

There is no legal basis for a schedular evaluation in excess 
of 10 percent for service-connected bilateral tinnitus.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (prior and subsequent to June 13, 2003); Smith v. 
Nicholson, 451 F.3d 1344 (Fed.Cir.2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  The Court has held that the statutory and regulatory 
provisions pertaining to VA's duty to notify and to assist do 
not apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case the facts are not in dispute.  Resolution 
of the veteran's appeal is dependent on interpretation of the 
regulations pertaining to the assignment of disability 
ratings for tinnitus.  As will be shown below, the Board 
finds that the veteran is already receiving the maximum 
disability rating available for tinnitus under the applicable 
rating criteria.  Furthermore, regardless of whether the 
veteran's tinnitus is perceived as unilateral or bilateral, 
the outcome of this appeal does not change. 

Therefore, because no reasonable possibility exists that 
would aid in substantiating this claim, any deficiencies of 
VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. 
§ 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(compliance with the VCAA is not required if no reasonable 
possibility exists that any notice or assistance would aid 
the appellant in substantiating the claim).

II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2006). 

The veteran is service-connected for bilateral tinnitus and 
is currently assigned a 10 percent disability rating pursuant 
to 38 C.F.R. § 4.87, Diagnostic Code 6260, effective January 
6, 1997.  The 10 percent rating is the maximum schedular 
rating for tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 
6260.  In March 2003, the veteran applied for a higher 
rating, specifically arguing entitlement to assignment of a 
separate 10 percent rating for each ear.  

Tinnitus is evaluated under Diagnostic Code 6260, which was 
revised effective June 13, 2003, to clarify existing VA 
practice that only a single 10 percent evaluation is assigned 
for tinnitus, whether the sound is perceived as being in one 
ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic 
Code 6260, Note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005), the Court 
held that the pre-June 10, 1999, and pre-June 13, 2003, 
versions of Diagnostic Code 6260 required that VA assign dual 
10 percent ratings for "bilateral" tinnitus where it was 
perceived as affecting both ears.  VA thereafter appealed to 
the Federal Circuit.  In Smith v. Nicholson, 451 F.3d 1344 
(Fed.Cir.2006), citing Supreme Court precedent, the Federal 
Circuit explained that an agency's interpretation of its own 
regulations was entitled to substantial deference by the 
courts as long as that interpretation was not plainly 
erroneous or inconsistent with the regulations.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation of its own regulations, namely 38 C.F.R. 
§ 4.25(b) and Diagnostic Code 6260, which limits a veteran to 
a single disability rating for tinnitus, regardless of 
whether the tinnitus is unilateral or bilateral.

In view of the foregoing, the Board concludes that the 
version of Diagnostic Code 6260 in effect prior to June 2003 
precludes an evaluation in excess of a single 10 percent for 
tinnitus.  Therefore, the veteran's claim for separate 10 
percent ratings for each ear for his service-connected 
tinnitus must be denied under Diagnostic Code 6260, as in 
effect both prior and subsequent to June 13, 2003.  On this 
point the denial of the veteran's claim is based on a lack of 
entitlement under the law.  The law, in particular the 
regulation governing schedular evaluation of tinnitus, is 
dispositive of the claim.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board notes that the veteran does not argue, and the 
evidence does not suggest, that symptoms attributable to 
tinnitus would be more appropriately evaluated under any 
alternate diagnostic code.  There is neither evidence nor 
argument that tinnitus manifests in symptoms other than 
ringing in the ear or that such results in unusual disability 
to render impracticable application of the Rating Schedule.  
Thus, the Board finds no basis upon which to assign a higher 
disability evaluation despite consideration of the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2005), to include 38 C.F.R. § 3.321(b)(1) (2006).


ORDER

Entitlement to a rating in excess of 10 percent for bilateral 
tinnitus, to include entitlement to a separate evaluation for 
each ear, is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


